Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 30, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  158219                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Brian K. Zahra
            Plaintiff-Appellee,                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 158219                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 342532
                                                                    Ottawa CC: 12-036826-FC
  WILLIAM ALAN NICHOLSON,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the July 10, 2018 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 30, 2019
           t0422
                                                                               Clerk